                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 ANGELA BOTTORFF,                              )
                                               )
                        Plaintiff,
                                               )
 v.                                            )
 TRIUMPH FOODS, LLC, MELISSIA                  ) Case No. 5:18-cv-06090-MJW
 SHIBE, ROBB URSCHEL, AND                      )
 BRADLEY KNADLER,                              )
                                               )
                        Defendants.            )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a), the parties jointly stipulate to the dismissal of this action

with prejudice, with the parties paying their own costs.

       A proposed Order is submitted contemporaneously.

       WHEREFORE, the parties request that this Court dismiss this action with prejudice, with

the parties paying their own costs.

       Respectfully submitted,



 /s/Anne E. Baggott_________________               /s/ Gregory D. Ballew
 Anne E. Baggott,                                 J. Randall Coffey        MO Bar No. 35070
 abaggott@dysarttaylor.com                        Gregory D. Ballew        MO Bar No. 47379
                                                  FISHER & PHILLIPS LLP
 Amanda Pennington Ketchum,                       4900 Main Street, Suite 650
 aketchum@dysarttaylor.com                        Kansas City, MO 64112
 Dysart Taylor Cotter McMonigle &                 Phone: (816) 842-8770
 Montemore, PC                                    Facsimile: (816) 842-8767
 4420 Madison Avenue, Suite 200                   Email: rcoffey@fisherphillips.com
 Kansas City, MO 64111                            Email: gballew@fisherphillips.com
 Phone: 816.931.2700
 Fax: 816.931.7377
                                                   ATTORNEYS FOR DEFENDANT
 ATTORNEYS FOR PLAINTIFFS                          TRIUMPH FOODS, LLC
